    Case 7:20-cv-03051-PMH Document 1-1 Filed 04/15/20 Page 1 of 10




SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF PUTNAM


PAUL T. VINK,                                                     Index No.: 500426/2020
                                     Plaintiff,
       -against-                                                  VERIFIED COMPLAINT

ALLY FINANCIAL, INC.,
                                    Defendant.


       PAUL T. VENK, by his attorneys, Paul T. Vink, PC, as and for his verified complaint in

this matter, alleges as follows:


        1)     Plaintiff is an individual resident of the Town of Southeast, County of Putnam,

with a residence at 1 Lyons Farm Court, Brewster, New York 10509.

        2)     Defendant, Ally Financial, Inc., is a Delaware corporation authorized to do

business in the State of New York, with an address at 500 Woodward Avenue, Detroit, Ml 48226.

                                     NATURE OF THE ACTION

        3)     This action seeks a declaratory judgment against Defendant and ^.Order of the - .

Court directing that Defendant rescind, recall, and cancel a certain 1099-C improperly allegedly

issued by Defendant in 2017, without authority, legal basis, or factual basis, and seeks damages

against Defendant for attorneys’ fees, costs, and disbursements for the improperly issued 1099-C.

                                       BACKGROUND FACTS

       4)      In January, 2007, Plaintiff was the co-signer on a GMAC automobile (the

“Vehicle”) purchased by Tammco, Ltd (“Tammco”) and financed through GMAC Finance.

        5)     Over the next few years, Tammco failed to make payments on the Vehicle, and

was sent various default notices.

       6)      On or about July 3, 2009, the Vehicle was repossessed by GMAC.



                                                  1



                                                                                           EXHIBIT A
    Case 7:20-cv-03051-PMH Document 1-1 Filed 04/15/20 Page 2 of 10


                                        J




        7)      At the time of the repossession, GMAC had actual knowledge of Plaintiff’s proper

mailing address.

        8)     Plaintiff did not receive notice of the intention of GMAC to sell the Vehicle.

        9)     Plaintiff did not receive notice of an alleged deficiency after the sale of the vehicle.

        10)    Despite having actual knowledge of Plaintiff’s address, the information having

been provided on the financing application, upon information and belief, notices were sent

exclusively to the company at addresses not used by Plaintiff, to wit: 162 E. Main St., Brewster,

NY 10509 and 2442a Route 6, Brewster, NY.

        11)    Upon information and belief, the Vehicle was sold by GMAC at a private sale.

without notice to Plaintiff.

        12)    In selling the vehicle at a private sale, upon information and belief GMAC did not

properly mitigate its damages, and accordingly was never entitled to seek recovery from Plaintiff

of any alleged deficit.

        13)    On September 24, 2010, attorneys for GMAC, Rubin & Rothman, LLC, sent

correspondence to Plaintiff, at his proper address, demanding payment of an alleged deficiency.

        14)    Plaintiff disputed the claims, and by correspondence of October 4, 2010, Plaintiff

demanded verification of the claim, evidence of the underlying amounts claimed due, evidence

of service of the notice of sale, valuations of the vehicle, and copies of all contracts.

        15)    GMAC’s attorney never responded to the request for documents and information.

        16)    Upon information and belief, in 2017 Defendant Ally Financial filed a 1099-C

^th the IRS claiming forgiveness of debt to me in the amount of $26,018.00.

        17)    The filing of the 1099-C by Defendant was improper and fraudulent.

        18)    Plaintiff was never sent a copy of 1099-C filed by Defendant.




                                                   2



                                                                                                EXHIBIT A
    Case 7:20-cv-03051-PMH Document 1-1 Filed 04/15/20 Page 3 of 10




        19)    Prior to notification from the IRS of the filing (and claim of tax underpayment for

failure to declare the income of which Plaintiff had no knowledge). Plaintiff had never heard of

or had any dealings with Defendant.

        20)    Plaintiff received no communication, correspondence, or demand from Defendant

prior to Defendant filing the fraudulent 1099-C.

        21)    Defendant is a stranger to Plaintiff, and Plaintiff never owed Defendant a debt

which could have been forgiven.
                                                                                             \
        22)    Upon information and belief. Defendant also filed a 1099-C for the same debt

against Tammco, Ltd, the proper debtor (to the extent any debt was owed).

        23)    The filing of duplicate 1099-C’s for the same obligation constitutes fraud and

evidences that the proper debtor is the company first listed on the agreement.

                                      FIRST CAUSE OF ACTION
                               (Declaratory Judgment-Punitive Damages)

        24)    Plaintiff repeats and realleges each and every allegation set forth in paragraphs 1

through 23 as if fully set forth herein at length.

        25)    At all times. Plaintiff challenged the assertion of any obligation to GMAC.

        26)    Plaintiff was not served with, proper notices of sale or amounts due, and therefore

no obligation was due and owing to GMAC.

        27)    To the extent there was any claim by GMAC, that claim accrued upon the sale of

the Vehicle on August 25, 2009.

        28)    The time for GMAC to commence litigation to establish the veracity of the claim

for amounts due expired on August 25, 2015.

        29)    GMAC never commenced litigation to enforce any claim, and Plaintiff at all times

denied any liability.



                                                     3

                                                                                    /

                                                                                             EXHIBIT A
    Case 7:20-cv-03051-PMH Document 1-1 Filed 04/15/20 Page 4 of 10




        30)     Because there was no valid obligation due, there was no debt to forgive.

        31)     The issuance of the 1099-C in 2017 by Defendant, a stranger to Plaintiff, was

invalid, as there was no underlying debt.

        32)     Plaintiff therefore demands an order of this Court finding that the 1099-C issued

by Defendant was improper, and further directing Defendant to rescind the 1099-C and file the

appropriate cancellation and rescission with the Internal Revenue Service and any other

appropriate taxing authority.

        33)    Plaintiff further requests an award of costs, disbursements, and attorneys’ fees

against Defendant in an amount to be determined by the Court based on the conduct of

Defendant in refusing to undertake these actions prior to commencement of this litigation.

        34)    Upon information and belief, in the regular course and conduct of business.

Defendant engages in similar conduct against the public at large, taking improper deductions and

filing damaging and false documents with the Internal Revenue Service and other taxing

authorities.

        35)    This conduct by Defendant is patently improper, reprehensible, without basis, and

aimed at the public. Plaintiff therefore demands an award of punitive damages of no less than

one million dollars ($1,000,000.00) against Defendant.

                                      SECOND CAUSE OF ACTION
                                        (Fraud-Punitive Damages)

        36)    Plaintiff repeats and realleges each and every allegation set forth in paragraphs 1

through 35 as if fully set forth herein at length.

        37)    This issuance by Defendant of the 1099-C to Plaintiff was without basis as there

was no underlying obligation.




                                                     4



                                                                                             EXHIBIT A
    Case 7:20-cv-03051-PMH Document 1-1 Filed 04/15/20 Page 5 of 10




          38)   The issuance by Defendant of the 1099-C to Plaintiff was without basis as it was

duplicative of one issued to the corporate obligor, thereby knowingly constituting “double

dipping” by Defendant.

          39)   The issuance by Defendant of the 1099-C to Plaintiff was done intentionally

without providing Plaintiff the opportunity to challenge the underlying facts upon which it was

based.

          40)   The issuance by Defendant of the 1099-C to Plaintiff was done with the

knowledge that the underlying debt was imcollectable.

          41)   Accordingly, Defendant’s issuing the 1099-C to Plaintiff constituted a fraudulent

action.

          42)   Plaintiff has been damaged by the fraudulent action of Defendant in an amount to

be determined by the Court, including costs for account fees in dealing with the IRS and New

York State Department of Taxation and Finance, costs, disbursements, attorneys’ fees, and other

damages to be proven at trial.

          43)   Plaintiff is further entitled to an award of punitive damages against Defendant

based on its fraudulent conduct in an amount to be determined by the Court .of not less, than one .

million dollars ($1,000,000.00).

          WHEREFORE, Plaintiff demands judgment as follows:

          (a)   On the first cause of action, an Order of the Court declaring that the 1099-C was

improperly issued and directing Defendant to rescind/cancel the 1099-C issued, and grant

Plaintiff damages to be determined by the Court, including costs, disbursements, and attorneys

fees, plus an award of punitive damages of at least one million dollars ($1,000,000.00);




                                                5



                                                                                            EXHIBIT A
    Case 7:20-cv-03051-PMH Document 1-1 Filed 04/15/20 Page 6 of 10


                                                                          I)




        (b)    On the second cause of action, granting Plaintiff an award of damages to be

determined by the Court based on the fraudulent actions of Defendant, including costs,

disbursements, and attorneys’ fees, plus an award of punitive damages of at least one million

dollars ($1,000,000.00); and

        (c)    Granting Plaintiff such other, further, and different relief as the Court may deem

just and proper.                                                                         t


       Dated: White Plains, NY
       March 18, 2020
                                                           FAULT. VINK, P.C.


                                                           By:
                                                                  Paul T. Vink
                                                          200 Mamaroneck Avenue, Suite 500
                                                          White Plains, NY 10601
                                                          914-262-3584
                                                          paul.vink@vinklaw.com




                                                6


                               (
                                                                                             EXHIBIT A
         Case 7:20-cv-03051-PMH Document 1-1 Filed 04/15/20 Page 7 of 10




                                                 VERIFICATION                                          i ‘ .




     STATE OF NEW YORK                       )
                                             ) ss.:
     COUNTY OF WESTCHESTER                   )
                                                                                                   \
           1

               PAUL T. VINK, being duly sworn, deposes and says:

            I am the plaintiff in the within action. I have the foregoing Verified Complaint and
     knows the contents thereof; that the same is true to my own knowledge, except as to those
     matters therein stated to be alleged on information and belief, and as to those matters I believe
     them to be true.




                                                          PAUL T. VINK


     Sworn to before me this
        day of March, 2020
                                                                                    . (


               Notary Public
                 FRANCES SAPERE
          Notary Public. State of New York
                  No. 01SA4906542
          Qualified in Westchester County
V-
           Commission Expires 04/11/20 >;




                                                      7

                                                                     /
                                                                                                EXHIBIT A
    Case 7:20-cv-03051-PMH Document 1-1 Filed 04/15/20 Page 8 of 10




SUPREME COURT OF TPIE STATE OF NEW YORK
COUNTY OF PUTNAM

PAUL T. VINK,                                                Index No. 500426/2020
                                                             Date Filed: 3/18/2020
                              Plaintiff,
                                                             SUMMONS
               -with-
                                                             Plaintiff designates Putnam
ALLY FINANCIAL INC.,                                         County as the place of trial

                              Defendants.                    The Basis of Venue is
                                                     X       Plaintiffs Residence

TO THE ABOVE NAMED DEFENDANT:
       YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve a
copy of your answer, or, if the complaint is not served with this summons, to serve a notice of
appearance, on the plaintiffs attomey(s) within 20 days after the service of this summons,
exclusive of the day of service (or within 30 days after the service is complete if this summons is
not personally delivered to you within the State of New York); and in case of your failure to
appear or answer, judgment will be taken against you by default for the relief demanded in the
complaint.
Dated: White Plains, New York
       March 18, 2020

                                                     PAUL T. VINK, P.C.
                                                     AttomeysTor Plaii^iff

                                                     By:
                                                             Paul T. Vink
                                                     200 Mamaroneck Avenue, Suite 500                    r*

                                                     White Plains, NY 10601
                                                     (914) 262-3584
                                                     paul.vink@vinklaw.com
TO:
Ally Financial Inc.
500 Woodward Ave.
Detroit, MI 48226

c/o CT Corporation System
28 Liberty St. I
New York, NY 10005




                                                                                             EXHIBIT A
     Case 7:20-cv-03051-PMH Document 1-1 Filed 04/15/20 Page 9 of 10




SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF PUTNAM

FAULT. VINK

                          Plaintiff/Petitioner,

          - against -                                        Index No. 500426/2020
ALLY FINANCIAL INC.

                          Defendant/Respondent.

                             NOTICE OF ELECTRONIC FILING
                                    (Mandatory Case)
                                 (Uniform Rule § 202.5-bb)

     You have received this Notice because;

            1) The Plaintiff/Petitioner, whose name is listed above, has filed this case using the
            New York State Courts E-filing system (“NYSCEF”), and

            2) You are a Defendant/Respondent (a party) in this case.

      • if you are represented by an attorney:
        Give this Notice to your attorney. (Attorneys: see “Information for Attorneys” pg. 2).

      • If you are not represented by an attorney:
        You will be served with ail documents in paper and you must serve and file your
        documents in paper, unless you choose to participate in e-filing.

        If you choose to participate in e-filing, you must have access to a computer and a
       scanner or other device to convert documents into electronic format, a connection
       to the internet, and an e-mail address to receive service of documents.

       The benefits of participating in e-filing include:

                   • serving and filing your documents electronically

                   • free access to view and print your e-filed documents

                   • limiting your number of trips to the courthouse

                   • paying any court fees on-line (credit card needed)

     To register for e-filing or for more information about how e-filing works:

     • visit: www.nvcourts.gov/efile-unrepresented or
     • contact the Clerk’s Office or Help Center at the court where the case was filed. Court
       contact information can be found at www.nvcourts.gov


                                          Page 1 of 2                          EFM-1


                                                                                         EXHIBIT A
       Case 7:20-cv-03051-PMH Document 1-1 Filed 04/15/20 Page 10 of 10

                       'J




         To find legal information to help you represent yourself visit www.nvcourthelp.gov

                                                        Information for Attorneys
                                               (E-filing is Mandatory for Attorneys)

         An attorney representing a party who is served with this notice must either:

                1) immediately record his or her representation within the e-filed matter on the
                NYSCEF site www.nvcourts.gov/efile ; or

                2) file the Notice of Opt-Out form with the clerk of the court where this action is
                pending and serve on all parties. Exemptions from mandatory e-filing are limited to
                attorneys who certify in good faith that they lack the computer hardware and/or
                scanner and/or internet connection or that they lack (along with all employees subject
                to their direction) the knowledge to operate such equipment. [Section 202.5-bb(e)]

         For additional information about electronic filing and to create a NYSCEF account, visit the
         NYSCEF website at wvwv.nycourts.gov/efile or contact the NYSCEF Resource Center
         (phone: 646-386-3033; e-mail: nyscef@nycourts.gov).


Dated:     3/18/2020


PAUL T. VINK
                                                         200 MAMARONECK AVE.
                Name
  FAULT. VINK, PC                                         WHITE PLAINS, NY 10601

                Firm Name                                               Address

                                                           914-262-3584
                                                                        Phone

                                                           PAUL.VINK@VINKLAW.COM                □
                                                                        E-Mail


To:      ALLY FINANCIAL

         C/0 CT CORPORATION SYSfl

         28 LIBERTY ST., NY, NY 10005   a




                                                                                      2/24/20


      Index #                                Page 2 of 2                           EFM-1


                                                                                              EXHIBIT A
